Title: To Thomas Jefferson from John Taylor, 3 August 1821
From: Taylor, John
To: Jefferson, Thomas


Dear Sir
Caroline
August 3d 1821
I am constrained to write you this letter, by having seen in the news papers  an extract of a letter, said to be written by you, approving of construction construction; to assure you that I had never seen nor heard of your letter, if it is genuine, before I saw it in a news paper.Recently I inclosed you a draft on the bank of Virginia at Richmond to be applied at your discretion as before advised. It was for $500, as upon reflection I thought it would do more good, and give less trouble to you, to remit the whole sum at once, that at four instalments. Not having received advice of your having gotten the letter, I mention it again. If it has been intercepted, perhaps it would be well for you to write a note to the Richmond Virginia bank, forbidding the payment of the Draft. It is from the Fredericksburg branch. I am with the highest esteem and respect Sir Your mo: obt StJohn Taylor